328 So.2d 629 (1976)
In re Larry Glenn COLLIER
v.
STATE.
Ex parte STATE of Alabama.
SC 1678.
Supreme Court of Alabama.
March 19, 1976.
William J. Baxley, Atty. Gen., and Jack A. Blumenfeld, Asst. Atty. Gen., for the State, petitioner.
*630 MADDOX, Justice.
Petition of the State for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Collier v. State, 57 Ala.App. ___, 328 So.2d 626.
WRIT DENIED.
HEFLIN, C. J., and MERRILL, JONES and SHORES, JJ., concur.